Citation Nr: 0331326	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  01-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 70 percent for PTSD 
from April 1, 2000, to include a total rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1970.  

Rating decisions dated September 1991 to September 1995 from 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO) resulted in the grant of service 
connection and an initial 100 percent rating for PTSD from 
May 29, 1991.  

The appeal before the Board of Veterans' Appeals (Board) 
arises from later rating decisions from the Cleveland, Ohio, 
VARO.  A July 30, 1999 rating decision and August 6, 1999 
notice letter proposed reduction of the 100 percent rating 
for PTSD to 70 percent.  A January 7, 2000 rating decision 
and January 18, 2000 notice letter imposed the proposed 
reduction to 70 percent from April 1, 2000, and the veteran 
perfected a timely appeal of the propriety of the reduction.  
A January 2001 rating decision continued the 70 percent 
rating for PTSD, and the veteran perfected a timely appeal of 
the 70 percent rating.  At a May 2003 travel Board hearing, 
he testified that a grant of TDIU would satisfy his appeal.  


FINDINGS OF FACT

1.  When the January 2000 rating decision reduced the 
100 percent rating for PTSD to 70 percent from April 1, 2000, 
the 100 percent rating for PTSD had been in effect at the 
same level for eight years and ten months.  

2. The October 1997 and June 1999 VA examinations on which 
the reduction was based were at least as full and complete as 
the August 1993 VA examination upon which the 100 percent 
rating had been awarded and demonstrated material, sustained 
symptomatic improvement which would be maintained under the 
ordinary conditions of life. 

3.  PTSD effectively precludes the veteran from obtaining and 
retaining gainful employment.
 


CONCLUSIONS OF LAW

1. Restoration of the 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2002); 
38 C.F.R. §§ 3.105, 3.343, 3.344, 3.951, 4.1, 4.2, 4.7, 4.10, 
4.16, 4.130, Diagnostic Code 9411 (2003).

2. A total rating based on individual unemployability is 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2003).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist the veteran in the 
development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The RO obtained the available medical records from the 
identified health care providers, and the veteran received a 
VA PTSD examination in August 1983 and VA mental disorders 
examinations in October 1997, June 1999, and January 2001.  
The veteran and his representative filed numerous lay 
statements with the RO, and the veteran provided sworn 
testimony at an April 2000 regional office hearing and at a 
May 2003 travel Board hearing.  

The VA has not, however, fulfilled it duty to inform the 
veteran in the development of the claims as required by The 
Veterans Claims Assistance Act of 2000.  The VA shall notify 
the claimant and the claimant's representative, if any, of 
the evidence that is necessary to substantiate the claims, 
which evidence the claimant is to provide, which evidence the 
VA will attempt to obtain for the claimant, and that the 
veteran has a full year in which to respond to the notice.  
See 38 U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Although a January 2001 statement of the case informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000 and the evidence needed to substantiate the claims, 
the veteran was not told which party was responsible for 
obtaining specific types of evidence and that he had a full 
year from the date of a notice letter in which to respond or 
file additional evidence.  The veteran was not informed that 
the VA would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers and that it 
was his responsibility to identify health care providers with 
specificity and that it remained his ultimate responsibility 
to obtain any lay statements and private medical evidence 
needed to support his claims.  See Quartuccio v. Principi , 
16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997); also see Paralyzed Veterans of 
America, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  In spite of the VA's failure to inform the 
veteran in the development of the claim, the Board can 
proceed with a decision because the outcome is favorable to 
the veteran and results in no prejudice to him.  

Finally, the Board notes that the veteran filed a lay 
statement at the May 2003 travel Board hearing but filed no 
waiver of the RO's initial consideration of the additional 
lay statement, which is a handwritten list of medications.  
Although a remand would ordinarily have been in order, the 
Board will proceed with a decision because it is able to 
grant the full benefits requested on appeal.  


Whether RO reduction of the 100 percent rating for PTSD to 
70 percent
from April 1, 2000 was proper

The July 30, 1999 RO rating decision and August 6,1999 RO 
letter provided notice to the veteran of the proposed 
reduction and opportunity for submission of evidence to show 
that the proposed reduction should not be taken.  Where 
reduction in evaluation of a service-connected disability is 
considered warranted and lower evaluation would result in 
reduction of compensation payments currently being made, a 
rating proposing the reduction will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  See 38 U.S.C.A. § 5112(b)(6); 38 C.F.R. 
§ 3.105(e).  

The July 30, 1999 rating decision was mailed with the August 
6, 1999 RO letter and informed the veteran that the VA 
proposed to reduce the rating for PTSD because he had shown 
sustained improvement in PTSD symptoms from the October 1997 
VA examination to the June 1999 VA examination.  The veteran 
was notified at his last known address of record and told 
that he had 60 days in which to file evidence, preferably 
from a physician who had recently treated or examined him, to 
show why the reduction should not be made.  The veteran was 
presumed to have received the July 1999 rating decision and 
August 1999 letter because none were returned in the mail.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The 
veteran must have received the documents because, according 
to a representative's August 1999 statement, the veteran 
requested a hearing in order to address the July 30, 1999 
rating decision.  

The January 7, 2000 rating decision and January 18, 2000 RO 
letter reduced the 100 percent rating for PTSD to 70 percent 
from April 1, 2000.  If additional evidence is not received 
within the given 60-day period, final rating action will be 
taken and the award will be reduced effective the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires.  See 
38 U.S.C.A. § 5112(b)(6); 38 C.F.R. § 3.105(e), (j).  The 
veteran filed no additional evidence in the 165 days between 
August 6, 1999 and January 18, 2000, and the RO reduced the 
rating for PTSD.  The effective date of the reduction was 
April 1, 2000, which was the day after the last day of the 
month in which the 60-day period following January 18, 2000 
expired.  

There are protections from reduction available under 
38 C.F.R. § 3.344 which must be considered.  The requirements 
for reducing a disability rating that has continued at the 
same level for 5 years or more are more stringent than the 
requirements for periodically increasing or decreasing a 
disability rating.  The VA has the burden of establishing by 
a preponderance of the evidence and in compliance with 
38 C.F.R. § 3.344(a) and (b) that the rating reduction is 
warranted.  Sorakubo v. Principi, 16 Vet. App. 120, 123-124 
(2002); Kitchens v. Brown, 7 Vet. App. 320, 324-25 (1995); 
Brown v. Brown, 5 Vet. App. 413. 417 (1993); 38 C.F.R. 
§ 3.344(c).  The RO is required to ascertain whether the 
recent examination upon which the proposed reduction is based 
is as full and complete as the examination on which the 
original rating was based.  The RO is also required to 
consider whether it is reasonably certain that any 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  If doubt remains, the RO is 
required to continue the current rating in effect and provide 
notice to the veteran that the current rating will be 
continued pending reexamination within 18, 24, or 30 months, 
whichever is applicable.  38 C.F.R. § 3.344(b).  The VA has 
the burden of showing that a proposed reduction is proper.  
Kitchens, 7 Vet. App. at 325.  

In the July 1999 rating decision, the RO proposed reduction 
because the October 1997 and June 1999 VA examinations showed 
sustained improvement in PTSD symptoms and because the 
veteran had not been hospitalized for treatment of PTSD 
symptoms since 1992. In June 1999, PTSD was evaluated as mild 
in degree. Based on the reports of the 1997 and 1999 
examinations, the Board cannot disagree with the conclusion 
reached by the RO that there had been material, sustained 
improvement in the veteran's PTSD under the ordinary 
conditions of life. Accordingly, the reduction of the 
assigned evaluation from 100 percent to 70 percent was 
warranted. 38 U.S.C.A. §§ 1155, 5107, 5112; 38 C.F.R. §§ 
3.105, 3.343, 3.344, 3.951, 4.1, 4.2, 4.7, 4.10, 4.16, 4.130, 
Diagnostic Code 9411.

The January 2001 VA mental disorders examiner attributed one-
third of the veteran's psychiatric disability to PTSD and 
two-thirds to a personality disorder but opined that the 
veteran's overall psychiatric handicap would not change.  
Moreover, when new diagnosis reflects personality disorder 
only, the possibility of only temporary remission of a super-
imposed psychiatric disease will be borne in mind.  38 C.F.R. 
§ 3.344(a).  VA examiners since October 1997 also noted that 
the veteran last worked in a homeless shelter for veterans 
and that he had not worked since 1990.  At the time of his 
personal hearing in May 2003, the veteran again said that he 
had last worked full-time in 1990 or 1991. He explained that 
he was not sociable and had a bad temper and mood swings. He 
went on to say that he continued to receive treatment for his 
service-connected psychiatric condition on a regular basis at 
a VA clinic. In reaching its decision, the Board recognizes 
the difficulty in separating symptomatology due to PTSD and 
that due to the veteran's longstanding personality disorder. 
Nevertheless, based on a review of the entire record, the 
Board finds it at least likely as not that the veteran's 
inability to secure gainful employment is attributable to the 
service-connected disability. Accordingly, a total rating 
based on individual unemployability is in order.  The benefit 
of the doubt is resolved in his favor. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.












ORDER

Restoration of a 100 percent schedular evaluation for PTSD is 
denied.  

A total rating based on individual unemployability is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



